Title: [Diary entry: 27 April 1790]
From: Washington, George
To: 

Tuesday 27th. Had some conversation with Mr. Madison on the propriety of consulting the Senate on the places to which it would be necessary to send persons in the Diplomatic line, and Consuls; and with respect to the grade of the first. His opinion coincides with Mr. Jays and Mr. Jeffersons—to wit—that they have no Constitutional right to interfere with either, & that it might be impolitic to draw it into a precedent their powers extending no farther than to an approbation or disapprobation of the person nominated by the President all the rest being Executive and vested in the President by the Constitution. At the time appointed, Messrs. Lee & Walker (the Senators from Virginia) attended, & presented the Address as mentioned yesterday & received an answer to it. A good deal of respectable Company was at the Levee to day.